205 P.3d 74 (2009)
227 Or. App. 288
STATE of Oregon, Plaintiff-Respondent,
v.
Danny Joe DAY, Jr., Defendant-Appellant.
C061247CR, A135041.
Court of Appeals of Oregon.
Argued and Submitted March 4, 2009.
Decided April 1, 2009.
Garrett A. Richardson argued the cause for appellant. With him on the brief was Multnomah Defenders, Inc.
Karla H. Ferrall, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Reversed. State v. Mack, 219 Or.App. 119, 183 P.3d 191, rev. den., 345 Or. 301, 194 P.3d 148 (2008).